DETAILED ACTION

Request for Continued Examination (RCE)
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.

Status
This communication is in response to Applicant’s RCE and accompanying “REPLY TO FINAL OFFICE ACTION UNDER 37 C.F.R. § 1.114, WITH AMENDMENT…” (hereinafter “Amendment”) that were concurrently filed on January 3, 2022.  In the Amendment, Applicant amended Claims 10, 18 and 21; cancelled no claim(s); and added no claim(s).  Examiner notes that in Applicant’s “RESPONSE TO RESTRICTION REQUIREMENT…” filed on January 3, 2020, Applicant elected Claims 10-18 and 20.  Applicant previously cancelled Claims 14-15.  Therefore, Claims 1-13 and 16-21 remain currently pending, with Claims 10-13, 16-18 and 20-21 being presented for examination and with Claims 1-9 and 19 remaining currently withdrawn from consideration.  Of the pending claims, Claims 1, 10, 19, 20 and 21 are independent claims.  As mentioned above, Claims 10-13, 16-18 and 20-21 are presented for examination.  Of the claims presented for examination, Claims 10, 20 and 21 are independent claims.

The present application, filed after March 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ). 

Examiner notes that U.S. Patent Application Publication No. 2018/0068354 of KIM et al. (hereinafter “Kim”) corresponds to this U.S. Patent Application No. 15/696,470.

Priority Claim
As noted in the previous Office action, the instant patent application (i.e., App. No. 15/696,470) claims foreign priority to Korean Patent Application No. 10-2016-0114554, which was filed on September 6, 2016.

Response to Amendments
A Summary of Examiner’s response to Applicant’s Amendment:
Applicant’s Amendment overcomes all previous rejections to Applicant’s claims under 35 U.S.C. § 112(b); therefore, the Examiner withdraws all previous § 112 rejections to Claims 10-13, 16-18 and 20.  However, Applicant’s Amendment introduces new § 112(b) rejections to Claims 10-13, 16-18 and 20-21; therefore, the Examiner asserts the new § 112(b) rejections to Claims 10-13, 16-18 and 20-21, as provided below.
Applicant’s Amendment does not overcome rejections to Claims 10-13, 16-18 and 20 under 35 U.S.C. § 101; therefore, the Examiner maintains/asserts § 101 rejections to Claims 10-13, 16-18 and 20-21, as provided below.
Applicant’s Amendment does not overcome prior art rejections to Claims 10-13, 16-8 and 20-21 under 35 U.S.C. § 103; therefore, the Examiner asserts § 103 rejections to Claims 10-13, 16-18 and 20-21, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 10-13, 16-18 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Each of Claims 10, 20 and 21 at least twice introduces the phrase “a scrap server” and then subsequently introduces recitations of “the scrap server”; therefore, it is unclear as to what later-recited phrases of “the scrap server” refers to in each claim — there is insufficient antecedent basis for the phrase “the scrap server” recited in each of Claims 10, 20 and 21.  Thus, Claims 10, 20 and 21 are rejected under 35 U.S.C. 112(b) of the AIA , as being indefinite.  For example, it is unclear as to whether the phrase “the scrap server” references the first-recited “a scrap server” in the preamble of Claims 10 and 21, the secondly introduced “a scrap server”, or both recitations to “a scrap server” introduced in Claims 10 and 21.  As currently presented, recitations of “the scrap server” are each amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Appropriate corrections are required.

Regarding Claim 18, since it is unclear as to what the phrase “the advertising server” (bolding emphasis added) makes antecedent reference to in Claim 18, Claim 18 is rejected under AIA  35 U.S.C. 112(b) as being indefinite.  As currently presented, “the advertising server” is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Furthermore, there is insufficient antecedent basis for the phrase “- the advertising server”.  For purposes of this Office action, 

Claims 11-13 and 16-18 depend from independent Claim 10, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 11-13 and 16-18 are rejected under 35 U.S.C. 112(b) of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 10-13, 16-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the examined claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 10-13, 16-18 and 20-21 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 10-13, 16-18 and 20-21 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 10-13, 16-18 and 20-21 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s examined claims recite using input from a user (e.g., a user’s chat message) to select advertising information (e.g., an advertisement per Kim at ¶ [0007]) to provide to another user (i.e., targeted advertising, contextual advertising, etc.), as more particularly recited in the examined claims save for recited (non-abstract claim elements): 
a chatroom;

DEVICES:  a user terminal being a smartphone; a scrap server; an advertising system comprising the terminal and scrap server; a message server; 
WEBPAGE INFORMATION: 
(-1-) link information (e.g., URL address) accessible to the webpage and including a URL address of the webpage; as well as 
(-2-) scrap information of the webpage, the scrap information including both (-i-) a representative image of the webpage and (-ii-) a textual description of the webpage;
INTERFACE OBJECTS: 
(-1-) a first interface object in a chatroom, the first interface object comprising a speech balloon for displaying; 
(-2-) a second interface object comprising a template for displaying on an area adjacent to the speech balloon, the template including first and second sub-parts for displaying; 
(-3-) a third interface object; and the first, second and third objects being distinguished from each other; 
a response signal; 
each of the recited steps of: accessing, acquiring, receiving, monitoring, extracting the URL address, creating a query including the URL address, transmitting, processing signals to display, displaying and providing; 
(only Claim 11: the third interface object comprising at least one of a banner object that displays the advertising information on an area adjacent to the first interface object, a text object, an icon object, an emoticon object, and an animation object); 
(only Claim 13: the third interface object comprising a sound object that plays);
(only Claim 18: an advertising server); and
(only Claim 20: a non-transitory computer-readable recording medium storing instructions that are executable by a processor to cause the processor perform).  
i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the examined claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., a chatroom for communicating user messages over a network with a smartphone user terminal).  Instead, any improvement is to the underlying abstract idea of selecting advertising information (e.g., advertisement) based on contextual information extracted from another (i.e., the user’s chat message).  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on computers (i.e., smartphone user terminal and a so-called “scrap” server) or mere use of computers (i.e., smartphone user terminal and a so-called “scrap” server) as tools to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., a chatroom for communicating user messages over a network with a smartphone user terminal), and 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., a chatroom for communicating user messages over a network with a smartphone user terminal).  Examiner also notes that albeit limitations recited in the Claims 10, 12, 18 and 21 are performed by the generically recited “user terminal” and “scrap server” introduced in Applicant’s preambles of the independent claims, these claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer terminal and computer server (see, for example, Kim specification paragraph [0037] for what a user terminal may broadly encompass) and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., a chatroom for communicating user messages over a network with a smartphone user terminal), and no more than a combination of the abstract idea with insignificant extra-solution activity, such as accessing, acquiring, receiving, monitoring, extracting the URL address, creating a query including the URL address, transmitting, processing signals to display, displaying and providing, as explained below.  Examiner also notes that albeit the method recited in Claim 20 is performed by the generically recited “a processor”, the claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a DEVICES:  a user terminal being a smartphone; a scrap server; an advertising system comprising the terminal and scrap server; a message server; WEBPAGE INFORMATION: (-1-) link information (e.g., URL address) accessible to the webpage and including a URL address of the webpage; as well as (-2-) scrap information of the webpage, the scrap information including both (-i-) a representative image of the webpage and (-ii-) a textual description of the webpage; INTERFACE OBJECTS: (-1-) a first interface object in a chatroom, the first interface object comprising a speech balloon for displaying; (-2-) a second interface object comprising a template for displaying on an area adjacent to the speech balloon, the template including first and second sub-parts for displaying; (-3-) a third interface object; and the first, second and third objects being distinguished from each other; a response signal; each of the recited steps of: accessing, acquiring, receiving, monitoring, extracting the URL address, creating a query including the URL address, transmitting, processing signals to display, displaying, and providing; (only Claim 11: the third interface object comprising at least one of a banner object that displays the advertising information on an area adjacent to the first interface object, a text object, an icon object, an emoticon object, and an animation object); (only Claim 13: the third interface object comprising a sound object that plays); (only Claim 18: an advertising server); and (only Claim 20: a non-transitory computer-readable recording medium storing instructions that are executable by a processor to cause the processor perform).  However, each of these non-abstract components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of accessing, acquiring, receiving, monitoring, extracting the URL address, creating a query including the URL address, transmitting, processing signals to display, displaying, and providing — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of “monitoring” and “extracting” encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); and each of the steps of transmitting, processing signals to display, displaying and providing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions that its “program instructions…may be of the kind well-known and available to those having skill in the computer software arts” (bolding emphases added to Applicant’s specification paragraph [0121] of Kim).  In addition, Kim at ¶ [0120] of Applicant’s specification generally mentions that “the apparatuses, the methods, and the components described herein may be implemented using one or more general-purpose computers or special purpose computers, such as, for example, a processor, a controller…or any other device capable of ‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 10-13, 16-18 and 20-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-13, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0284093 of Michael Evans (hereinafter “Evans”) in view of U.S. Patent Application Publication No. 2016/0283984 of RABBAT et al. (hereinafter “Rabbat”) and further in view of U.S. Patent Application Publication No. 2015/0324858 of Mark A. DeMattei (hereinafter “DeMattei”).

Regarding Claim 10, Evans discloses a method of operating an advertising system comprising a user terminal and a scrap server, the method comprising: 
displaying, by the user terminal, a message on a first interface object, in a chatroom {e.g., a user’s smartphone displaying a chat message including link information with contextual advertising information such as a user-inputted keyword in the chat message (e.g., Mexican, golf, headphones, Tacobell, etc.)  —  Figures 7, 8, 11, 13, 15, and 16A–16C of Evans; “content of electronic communications delivered via text messaging… instant messaging…” —Evans at ¶ [0007]; “text messages…to include…an advertisement within the message. To improve targeting,…perform analysis on the content of the message, and can select an advertisement based on such content” —Evans at ¶ [0010]; and “process can be repeated for any number of topics that may come up in the course of a text-based conversation between sender and recipient” —Evans at ¶ [0012]; Examiner notes that the content of a chat message depends on a user and may or may not include a URL address or link inputted by the user (e.g., see MPEP § 2111.04 and PTAB Decision Ex Parte Schulhauser et al. (April 28, 2016), pages 5-10)};
monitoring whether the message includes link information, wherein the link information includes contextual advertising information in the message (e.g., monitoring whether the chat message includes link information with contextual advertising information such as a user-inputted keyword in the chat message (e.g., Mexican, golf, headphones, Tacobell, etc.) — Figures 7, 8, 11, 13, 15, and 16A–16C of Evans; “text messages…to include or embed an advertisement within the message. To improve targeting,…perform analysis on the content of the message, and can select an advertisement based on such content” —Evans at ¶ [0010]; “selects advertisements based on message content” —Evans at ¶ [0007]; and “process can be repeated for any number of topics that may come up in the course of a text-based conversation between sender and recipient” —Evans at ¶ [0012]); 
based on a monitoring result that the message includes the link information, extracting(e.g., extracting contextual advertising information from the message — “selects advertisements based on message content” —Evans at ¶ [0007]; “perform analysis on the content of the message, and can select an advertisement Evans at ¶ [0010]; “detect that messages…are initially about a first topic, and may select content…to reflect the first topic; if subsequent messages are about a second topic, the system may dynamically change or update the content of the displayed advertisement to reflect the second topic. The process can be repeated for any number of topics that may come up in the course of a text-based conversation between sender and recipient” —Evans at ¶ [0012]; and Evans at ¶¶ [0082], [0106] and [0128]–[0130]);
creating a query that includes the contextual advertising information (e.g., creating an advertisement search query to search an advertisement database for an advertisement that is contextually relevant to the chat message — “automatically selects advertisements based on message content” —Evans at ¶ [0007]; “perform analysis on the content of the message, and can select an advertisement based on such content” —Evans at ¶ [0010]; and Evans at ¶¶ [0066], [0082] and [0128]–[0132]);
transmitting the query that includes the contextual advertising information to a scrap server and the message to a message server, separately (e.g., transmitting the search query to an advertisement server for searching advertisements —Figures 2, 3A, 4A, 5A and 5C; “selects advertisements based on message content” —Evans at ¶ [0007]; “select an advertisement based on such content” —Evans at ¶ [0010]; and Evans at ¶¶ [0059], [0066], [0082] and [0128]–[0129]); 
in response to the query, accessing, by the scrap server, the webpage and acquiring by the scrap server, scrap information of the webpage (e.g., advertisement server receiving the search query and, in response, searching for material/information of the webpage to be displayed — “adding, inserting or embedding the selected advertisement(s) to be sent to the recipient in or alongside the message” —Evans at ¶ [0045]; “advertisements can be periodically updated based on the content of text conversations between sender 100A and recipient 100A” and “In response to receiving such content, device 101A causes the advertisement to be displayed” —Evans at ¶ [0068]; “…advertisement message may contain…web content… and…any other type of content” —Evans at ¶ [0159]; Evans at ¶ [0097]–[0099]; and Figures 7, 8, 11, 13, 15, and 16A–16C of Evans);
acquiring, by the scrap server, advertising information based on the scrap information (e.g., advertisement server obtaining ad information, such as targeted advertising Evans at ¶ [0045]; “advertisements can be periodically updated based on the content of text conversations between sender 100A and recipient 100A” and “In response to receiving such content, device 101A causes the advertisement to be displayed” —Evans at ¶ [0068]; Evans at ¶ [0097]–[0099]; and Figures 7, 8, 11, 13, 15, and 16A–16C of Evans);
receiving, by the user terminal, a response signal that includes both i) the scrap information of the webpage and ii) the advertising information corresponding to the contextual advertising information, from the scrap server (e.g., user client device receives both targeted advertising information and webpage scape information — “the selected advertisements may then be presented…to the recipient and…sender of the message” —Evans at ¶ [0007]; “adding, inserting or embedding the selected advertisement(s) to be sent to the recipient in or alongside the message” —Evans at ¶ [0045]; “advertisements can be periodically updated based on the content of text conversations between sender 100A and recipient 100A” and “In response to receiving such content, device 101A causes the advertisement to be displayed” —Evans at ¶ [0068]; Evans at ¶ [0097]–[0099]; and Figures 7, 8, 11, 13, 15, and 16A–16C of Evans); and 
processing signals, by the user terminal, to display the scrap information on a second interface object distinguished from the first interface object and the advertising information on a third interface object distinguished from the first interface object and the second interface object, in the chatroom, while the user terminal does not have the entire content of the webpage (e.g., displaying both scrap and advertising information on interface objects of the user client device/terminal for the user to view and interact with —Figures 7, 8, 11, 13, 15, and 16A–16C of Evans; “the selected advertisements may then be presented…to the recipient and…sender of the message” —Evans at ¶ [0007]; “advertisement(s)…sent to the recipient in or alongside the message” —Evans at ¶ [0045]; Evans at ¶ [0097]–[0099]; and “advertisements can be periodically updated” and “device 101A causes the advertisement to be displayed” —Evans at ¶ [0068]),
wherein the user terminal is a smartphone (e.g., smartphone — Evans at ¶¶ [0044],  [0048], [0051] and [0058]; and “text messages transmitted from one cell phone (or smartphone) to another” —Evans at ¶ [0049]),
wherein, while the user terminal displays the scrap information in the chatroom, the user terminal does not display the entire content of the webpage (e.g., displaying scrap information in the chatroom of the user’s client device/terminal for the user to view and interact with —Figures 7, 8, 11, 13, 15, and 16A–16C of Evans; “the selected advertisements may then be presented…to the recipient and…sender of the message” —Evans at ¶ [0007]; “advertisement(s)…sent to the recipient in or alongside the message” —Evans at ¶ [0045]; Evans at ¶ [0097]–[0099]; and “advertisements can be periodically updated” and “device 101A causes the advertisement to be displayed” —Evans at ¶ [0068]),
wherein the advertising information is associated with at least one of content of the webpage and a hostname of the webpage (e.g., advertising information being associated with webpage’s content or webpage’s hostname — Figures 7, 8, 11, 13, 15, and 16A–16C of Evans; “the selected advertisements may then be presented…to the recipient and…sender of the message” —Evans at ¶ [0007]; “advertisement(s)…sent to the recipient in or alongside the message” —Evans at ¶ [0045]; Evans at ¶ [0097]–[0099]; and “advertisements can be periodically updated” and “device 101A causes the advertisement to be displayed” —Evans at ¶ [0068]), 
wherein the first interface object comprises a speech balloon for displaying the message (e.g., messages being speech-balloon displayed in the chatroom —Figures 7, 8, 11, 13, 15, and 16A–16C of Evans), and
the second interface object comprises a template for displaying the scrap information on an area adjacent to the speech balloon (e.g., Figures 7, 8, 11, 13, 15, and 16A–16C of Evans; “subsequent messages are about a second topic, the system may dynamically change or update the content of the displayed advertisement to reflect the second topic” —Evans at ¶ [0012]; “adding, inserting or embedding the selected advertisement(s) to be sent to the recipient in or alongside the message” —Evans at ¶ [0045]; and Evans at ¶¶ [0096]–[0099], and [0128]–[0132]), but Evans fails to explicitly disclose: wherein the scrap information includes both i) a representative image of the webpage and ii) a ; the template includes a first sub-part for displaying the representative image and a second sub-part for displaying the textual description; the link information being accessible to a webpage and the contextual advertising information including a URL address of the webpage; and the user terminal performing each of the recited operations of the monitoring, the extracting, the creating and the transmitting.  However, Rabbat teaches a chatroom message including link information accessible to a webpage; scrap information corresponding to the webpage, wherein the scrap information includes both i) a representative image of the webpage and ii) a textual description of the webpage, but not an entire content of the webpage corresponding to the URL address; and a template including a first sub-part for displaying the representative image and a second sub-part for displaying the textual description (e.g., Figure 5 of Rabbat; Rabbat at ¶¶ [0119]–[0122]; Table 4 of Rabbat; Rabbat at ¶¶ [0129], [0138] and [0140]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the scrap information includes both i) a representative image of the webpage and ii) a textual description of the webpage, but not an entire content of the webpage corresponding to the URL address; the template includes a first sub-part for displaying the representative image and a second sub-part for displaying the description; and the link information being accessible to a webpage, as taught by Rabbat, into the method/system disclosed by Evans, which is directed toward analyzing content of text messages to select advertisements (contextual advertising) as well as embedding advertisements with URL hyperlinks within text messages for display on a mobile phone (e.g., Abstract of Evans; Evans at ¶¶ [0093]–[0099], and Figures 7, 8, 11, 13, 15, and 16A–16C of Evans), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Evans in view of Rabbat arguably fails to explicitly teach the user terminal performing each of the recited operations of the monitoring, the extracting, the creating and the transmitting; and the contextual advertising information in the message including a URL address of the webpage albeit Evans does teach that a chat message can include a URL address of a webpage (e.g., “http://cantinaojos.chicago.ferevo.com” —Figure 13 of Evans; also see Figures 7, 8 and 11 of Evans for a URL-based hyperlink in chatroom messages) and Evans also teaches dynamically changing or updating content of a displayed advertisement to reflect a topic in a text-Evans at ¶ [0068]) as well as selecting advertisements taking into account an overall conversational context including content of past messages between the parties (e.g., Abstract of Evans).  Nonetheless, DeMattei teaches providing promotional links such as relevant sales at merchants (e.g., DeMattei at ¶¶ [0041]–[0042]; and URL’s —DeMattei at ¶ [0032]) as well as a text messaging application running on a smart-phone user terminal for the entering, transmission, receiving and display of text messages between a sender and a recipient, wherein the text messaging application monitors and extracts keywords (e.g., URLs) within text messages, creates and conducts a search for content related to the keywords (e.g., URLs), such that the smart-phone user terminal performs each of the recited operations of the monitoring text messages, the extracting keywords, the creating a search query and the transmitting the search query such as in a situation when the text messages include contextual advertising information such as a URL address of a webpage (e.g., DeMattei at ¶ [0004]; “…trigger may be identified by looking at a single message to be transmitted” —DeMattei at ¶ [0026]; URL’s being keywords within messages —DeMattei at ¶ [0032]; “form search queries” —DeMattei at ¶ [0032]; “textual content can be parsed and searched to identify triggers to use as search criteria” —DeMattei at ¶ [0065]; “key word or key words (which may also include text sequences… URL's other content…. etc.) that are input in…the text message through a first mobile user's interface may be utilized…. provide a select list of…URL's and other content based on the first mobile device user's text message content typed….”—DeMattei at ¶ [0032]; and “smart phone including a messaging application…identifying a trigger within content of…messages between the sender and the recipient” —Claim 13 of DeMattei).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the user terminal performing each of the recited operations of the monitoring, the extracting, the creating and the transmitting, and the contextual advertising information in the message including a URL address of the webpage, as taught by DeMattei, into the method/system taught by Evans in view of Rabbat, which is directed toward analyzing content of text messages to select advertisements (contextual advertising), content of a chat message including a URL address of a webpage (e.g., “http://cantinaojos.chicago.ferevo.com” —Figure 13 of Evans) as well as embedding advertisements with URL hyperlinks within text messages for display on a mobile phone (e.g., Abstract of Evans; Evans at ¶¶ [0093]–[0099], and Figures 7, 8, 11, 13, 15, and 16A–16C of Evans), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Rabbat and DeMattei as applied to Claim 10 above and Evans teaching wherein the third interface object comprises at least one of a banner object that displays the advertising information on an area adjacent to the first interface object, a text object, an icon object, an emoticon object, and an animation object based on a type of the advertising information (e.g., “Advertisements may include any suitable elements, such as…banner advertisements, text, graphics, icons, photographs, interactive elements, web links, animations, videos, and…any combination thereof.” —Evans at ¶ [0007]; “One skilled in the art will recognize that these examples, and the format, arrangement, and presentation of banner advertisements 1401A, 1401B as shown in FIGS. 14A and 14B, are presented for illustrative purposes only” —Evans at ¶ [0150]; and Figures 7, 8, 11, 13, 15, and 16A–16C of Evans).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Rabbat and DeMattei as applied to Claim 11 above and Evans teaching wherein the displaying of the advertising information comprises: determining, by the user terminal, an area for displaying the advertising information based on the type of the advertising information (e.g., “advertisements of any suitable type or types can be selected and presented to the various parties of the text-based conversation” —Evans at ¶ [0150]; “types of advertisements can include…audio components, visual components (static and/or dynamic), animations, videos, images, words, text, links, and/or the like, and/or any combination thereof.” —Evans at ¶ [0150]; Evans at ¶ [0167]; “limiting the size or character count of advertisements” —Evans at ¶ [0176]; and Figures 7, 8, 11, 13, 15, and 16A–16C of Evans); and displaying, by the user terminal, the third interface object that includes the advertising information on the determined area (e.g., and “device 101A causes the advertisement to be displayed” —Evans at ¶ [0068]; “the selected advertisements may then be presented…to the recipient and…sender of the message” —Evans at ¶ [0007]; “advertisement(s)… in or alongside the message” —Evans at ¶ [0045]; and Figures 7, 8, 11, 13, 15, and 16A–16C of Evans).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Rabbat and DeMattei as applied to Claim 11 above and Evans teaching wherein the third interface object further comprises a sound object that plays the advertising information during displaying of the first interface object in the chatroom (e.g., audio advertising information —Evans at ¶¶ [0150] and [0186]–[0188]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Rabbat and DeMattei as applied to Claim 10 above and Evans teaching wherein the creating of the query comprises including information associated with the chatroom in the query, and the advertising information is created based on information associated with the chatroom (e.g., “automatically selects advertisements based on message content” —Evans at ¶ [0007]; “perform analysis on the content of the message, and can select an advertisement based on such content” —Evans at ¶ [0010]; Evans at ¶ [0012]; “selection of advertisement(s) can take into account the content of the message, social network integration, geo-location, conversational history, and… any other factors, either singly or in any suitable combination” —Evans at ¶ [0045]; and “relevant information concerning the message, sender 100A, and… recipient 100B, including for example … conversational history…and the like.” —Evans at ¶ [0075]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Rabbat and DeMattei as applied to Claim 10 above and Evans teaching wherein the creating of the query comprises including individual user information of the user terminal in the query, and the advertising information is created based on the individual user information (e.g., creating an advertisement search query including user information to search the advertisement database contextually relevant ads for the user — “automatically selects advertisements based on message content” —Evans at ¶ [0007]; “perform analysis on the content of the message, and can select an advertisement based on such content” —Evans at ¶ [0010]; “selection of advertisement(s) can take into account the content of the message, social network integration, geo-location, conversational history, and… any other factors, either Evans at ¶ [0045]; “private information is made available to the system for use in targeting advertisements.” —Evans at ¶ [0172]; and “… transmit any other known and relevant information concerning the message, sender 100A, and… recipient 100B, including for example geolocation, conversational history, social networking relationships, purchase history, and the like.” —Evans at ¶ [0075]; and Evans at ¶ [0090]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Rabbat and DeMattei as applied to Claim 10 above and Evans teaching: 
receiving, by the user terminal, an input for selecting the displayed advertising information (e.g., Evans at ¶¶ [0007], [0097]–[0098], [0106] and [0131]–[0132]); 
providing, by the user terminal, individual user information of the user terminal to the advertising server corresponding to the advertising information in response to the receiving of the input (e.g., “automatically selects advertisements based on message content” —Evans at ¶ [0007]; “perform analysis on the content of the message, and can select an advertisement based on such content” —Evans at ¶ [0010]; Evans at ¶ [0012]; “selection of advertisement(s) can take into account the content of the message, social network integration, geo-location, conversational history, and… any other factors, either singly or in any suitable combination” —Evans at ¶ [0045]; “relevant information concerning the message, sender 100A, and… recipient 100B, including for example … conversational history…and the like.” —Evans at ¶ [0075]; and “interests of user…as determined by subject matter of past messages, behaviors, or the like), and/or any other factors.” —Evans at ¶ [0170]); and 
receiving, by the user terminal, from the advertising server, additional information that is created based on the advertising information and the individual user information (e.g., “automatically selects advertisements based on message content” —Evans at ¶ [0007]; “perform analysis on the content of the message, and can select an advertisement based on such content” —Evans at ¶ [0010]; Evans at ¶ [0012]; “selection of advertisement(s) can take into account the content of the message, social network integration, geo-location, conversational history, and… any other factors, either singly or in any suitable combination” —Evans at ¶ [0045]; “relevant information concerning the message, sender 100A, and… recipient 100B, including for example … conversational history…and the like.” —Evans at ¶ [0075]; and “interests of user…as determined by subject matter of past messages, behaviors, or the like), and/or any other factors” —Evans at ¶ [0170]).

Regarding Claim 20, Evans in view of Rabbat and DeMattei teaches a non-transitory computer-readable recording medium storing instructions executable by a processor to cause the processor to perform (e.g., Evans at ¶¶ [0048], [0194] and [0199]) the method as recited in Claim 10, and, therefore, Claim 20 is rejected on the same prior art basis(es) as applied above with respect to Claim 10.

Regarding Claim 21, Evans in view of Rabbat and DeMattei teaches respective processes/steps as recited in independent Claim 10, and, therefore, Claim 21 is rejected on the same basis(es) as applied above with respect to parallel claim limitations recited in Claim 10 as well as Evans teaching an initial process of receiving, by the user terminal, the message from a message server (e.g., receiving a chat message including link information with contextual advertising information such as a user-inputted keyword in the chat message (e.g., Mexican, golf, headphones, Tacobell, etc.) —Figures 7, 8, 11, 13, 15, and 16A–16C of Evans; “content of electronic communications delivered via text messaging… instant messaging…” —Evans at ¶ [0007]; “text messages…to include or embed an advertisement within the message. To improve targeting,…perform analysis on the content of the message, and can select an advertisement based on such content” —Evans at ¶ [0010]; and “process can be repeated for any number of topics that may come up in the course of a text-based conversation between sender and recipient” —Evans at ¶ [0012]) based on the same obviousness rational(s) and reasoning(s) as applied above with respect to independent Claim 10.

Response to Arguments
Applicant’s arguments in the Amendment filed on January 3, 2022, have been fully considered and are not persuasive.  Examiner notes further recitation above to U.S. Patent Application Publication Nos. 2012/0284093 (“Evans”) and 2016/0283984 (“Rabbat”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 9-15)  Applicant argues that examined Claims 10 and 20, as currently amended, are drawn to eligible subject matter under 35 U.S.C. § 101.
(Pages 16-18)  Applicant asserts that independent Claims 10 and 21, as currently amended, are patentable over Evans in view Rabbat and U.S. Patent Application Publication No. 2015/0324858 (“DeMattei”).
(Page 18)  Applicant asserts that Claims 11-13, 16-18 and 20, which depend on claim limitations recited in independent Claim 10 and include respective limitations therein, are patentably distinguishable over Evans in view Rabbat and DeMattei based on at least the same reasons provided with respect to independent Claim 10.

Examiner’s Response to Applicant's Arguments
Regarding § 101, please see updated/modified § 101 rejections above regarding examined claims being drawn to ineligible subject matter in view of considering all relevant factors with respect to each claim as a whole including amended portions of the independent claims.  
Examiner notes it may be worth being mindful of Applicant’s argument on page 10 of the amendment filed May 8, 2020, that “the claimed invention recites ‘displaying the…information…’ ” and Applicant’s argument on page 11 of the Amendment filed August 31, 2020, that “ ‘advertising’ in here is used just as one of kinds of information…to be displayed in the chatroom” (emphases original to Amendment), Examiner notes that Applicant’s recited step/process of “displaying”, as currently recited in Applicant’s examined independent claims, is not “an improvement in the functioning of computers in terms of an improved user interface for computing device” (see page 12 of Applicant’s Amendment filed August 31, 2020), is not an improvement to technology nor does it “result in improved operation of a computer device”, as Applicant’s argued on page 11 of Applicant’s amendment filed May 8, 2020.  Instead, Applicant’s recited “method of operating a user terminal” is merely obtaining information (e.g., response signal) and displaying TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) without any technique or process of creating the response signal that includes the advertising information.  Furthermore, Examiner notes that “displaying”, like transmitting to scrap and message servers, as recited in Applicant’s examined claims, encompasses a data output or display function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  
Applicant generally argues on pages 12-15 of Applicant’s Amendment filed January 2022, that ‘the claimed invention provides an improved user interface for computing device that the participants in the chatroom can continue their conversation without being interrupted by displaying of an entirety of the webpage” and then describes “the present invention…displays the scrap information while the user terminal does not display the entire content of the webpage” without limiting how much scrap information may exist/display or to what extent (e.g., size of, etc.) the scrap information does not interrupt (e.g., displace) the chatroom’s user-to-user conversation.  Therefore, it is unclear whether the claimed solution actually accomplishes any of the alleged possible improvements and, therefore, Applicant's argument amounts to no more than a speculative/conclusory allegation that the pending claims provide “an improved user interface” to support an invention under § 101.  Applicant's alleged improvements are no more than a desired or intended result that are not required to be performed or achieved based on the language currently recited in each of Applicant’s examined claims.  Thus, none of Applicant’s examined claims are required to improve any computer or interface related technology or to improve upon the functioning of the computer itself.  Consequently, Applicant's arguments constitute no more than a general allegation that the pending claims provides a plurality of improvements under § 101.  Applicant’s other arguments, program instructions…may be of the kind well-known and available to those having skill in the computer software arts” (bolding emphases added to Applicant’s specification paragraph [0121] of Kim) and Kim at ¶ [0120] of Applicant’s specification generally indicating that “the apparatuses, the methods, and the components described herein may be implemented using one or more general-purpose computers or special purpose computers, such as, for example, a processor, a controller…or any other device capable of executing and responding to instructions in a defined manner” (emphases added by Examiner).  More specifically, each of the steps of “monitoring” and “extracting” encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of “creating a query” (e.g., via parsing and/or copying of URL text) encompasses a data loading or retrieving function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; and each of the steps of transmitting to servers over a network encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Consequently, Applicant's examined claims, as currently submitted in its Amendment, are drawn to unpatentable subject matter under 35 U.S.C. § 101.  Again, none of Applicant’s examined claims are required to improve any computer related technology (e.g., load balancing) or to improve upon the functioning of the 

Regarding § 103, Examiner respectfully disagrees.  Applicant's arguments are moot since it is addressed to amended portions of the independent claims.  Please see citations to Evans and Rabbat in view of the § 103 rejections above regarding amended portions of independent Claim 10 with respect to limitations added to independent Claim 10.  

Please see above § 103 rejections with respect to independent Claim 10 for at least the same reasons provided with respect to independent Claim 10 that Claims 11-13, 16-18 and 20, depending from independent Claim 10 and including the limitations therein,  are not patentable based on dependency from independent Claim 10.

Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2015/0067609 of Moon et al. (hereinafter “Moon”) for scrap; and for displaying image, text and URL in separate frames —Figure 5B of Moon.
U.S. Patent Application Publication No. 2003/0003935 of Vesikivi et al. (hereinafter “Vesikivi”) for providing SMS text messaging, performing person-to-person messaging with a message that includes a Universal Resource Location (URL), extracting the URL address from the message to retrieve Internet content based on the URL address wherein contextual advertising information in the message includes the URL address of a webpage (e.g., Vesikivi at ¶ [0031]; “the Internet content located at the URL address is…goods/services content” —Vesikivi at ¶ [0031]; Claim 15 of Vesikivi; and “performing person-to-person messaging… a message having…a Universal Resource Location (URL) …creates an enhanced message from the address and URL of the message; and…forwards the enhanced message to the terminating wireless device. The message server includes…a processor…that extracts the Vesikivi.
U.S. Patent Application Publication No. 2014/0173003 of Van et al. (hereinafter “Van”) for Figure 5 of Van; “The chat message [520] received from the friend of the second type may correspond to a text message and a multimedia message. The chat message may include at least one of a video, coupon information, event information, advertising information, and a voting interface. For example, a chat message 520 may include a content of an event "New Menu item Frappuccino 2 for 1 Coupon", and an image with a "download coupon" link.” —Van at ¶ [0049]; and “On the display 500, the mobile terminal 230 may further display additional information associated with the friend of the second type, that is, a sender of the chat message. The mobile terminal 230 may overlay the additional information over a portion of the display 500, or may provide the additional information on a next display as shown in FIG. 6. The additional information may include at least one of a link to a homepage of the sender, a picture of the sender, an introductory text of the sender, a video of the sender, ranking information of the sender, and a number of friends of the sender.” —Van at ¶ [0050]; “The mobile terminal 230 may further provide a display 700 of FIG. 7. When a user selection input is generated through the "download coupon" link in the chat message 520, the mobile terminal 230 may receive coupon data from the message server and may provide the display 700 based on the received coupon data.” —Van at ¶ [0054]; and “display 700 may provide the coupon data provided from the friend of the second type. For example, the display 700 may include at least one of a description 710 of the coupon, a "find store" button 720 for locating a store at which the coupon can be used, a "use coupon" button 730, detailed images 740, a detailed description 750, an "view advertisement" button 760, an "apply" button 770 for participating in an event, barcode information 780 for the coupon.” —Van at ¶ [0055].
U.S. Patent Application Publication No. 2014/0074618 of Ankit Agarwal (hereinafter “Agarwal”) for “inserts an advertisement into a messaging service (MS) message…. An MS message is, for example, a text short message service (SMS) message…a multimedia Agarwal at ¶ [0033].
U.S. Patent Application Publication No. 2013/0145418 of Stein et al. (hereinafter “Stein”) for 
“indicate that a user sent a message to another user…. analyze the content of the message, for example, to determine whether any URLs were included in the message.” —Stein at ¶ [0028]; and “[t]he function "ExtractURLs" extracts URLs from the text of a message. The function "IsChannel" determines whether a message belongs to a particular channel. Accordingly, the feature expression in the policy (4) determines whether the text of a message includes URLs.” —Stein at ¶ [0055].
U.S. Patent Application Publication No. 2012/0303445 of Jablokov et al. (hereinafter “Jablokov”) for “…a database of particular words for which advertising is available is maintained …. particular words of interest are listed in a database… an interested party has an interest in being associated with the particular word. For example…a particular movie theater…may have an interest in particular advertising relating to their respective business being associated with every occurrence of the word "movie" in a message, such that the advertising is provided when such word is selected by a user…. Suzy's Sushi Shack may have an interest in its advertising being associated with the word "sushi," such that selection of the word "sushi" …causes such advertising to be presented to the user as shown in FIG. 7.” —Jablokov at ¶ [0206]; and Figure 7 of Jablokov.
U.S. Patent Application Publication No. 2012/0202533 of Abhari (hereinafter “Abhari”) for “Appending advertisements to short messaging service messages” —Title of Abhari.
U.S. Patent Application Publication No. 2010/0205061 of Amit Karmarkar (hereinafter “Karmarkar”) for “an ad message is associated with the text message. The ad message may be related to a word or phrase of the text message and/or a context of the sending mobile device. For example, a contextual advertising system may scan the message for keywords and/or context data values. The contextual advertising system may then utilize a database to Karmarkar at ¶ [0041].
U.S. Patent Application Publication No. 2009/0312040 of Gupta et al. (hereinafter “Gupta”) for “Inserting Advertisements into SMS messages” —Title of Gupta.
U.S. Patent Application Publication No. 2009/0248656 of TOMI BLINNIKKA (hereinafter “Blinnikka”) for “INSTANT MESSAGING SERVER 206 also inspects the instant message to detect URLs in step 408. If any URLs are detected, INSTANT MESSAGING SERVER 206 sends the detected URLs and available identifying information that can be extracted….” —Blinnikka at ¶ [0036].
U.S. Patent Application Publication No. 2003/0195801 of Takakura et al. (hereinafter “Takakura”) for “Providing Advertisement Data with Conversation Data to Users” —Title of Takakura; and “The selection…is performed such that advertisement data having the second highest matching rate is automatically selected in matching between a word included in a Web page corresponding to the URL and advertisement data….” —Takakura at ¶ [0167].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mathew R. Syrowik/Primary Examiner, Art Unit 3682